                                                                                           FILED
                                                                                  2019 Mar-11 PM 02:38
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
KERRY GOODNO,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 5:18-cv-123-LCB
                                           )
SOCIAL SECURITY                            )
ADMINISTRATION,                            )
COMMISSIONER,                              )
                                           )
      Defendant.

                   MEMORANDUM OPINION AND ORDER

      Before the Court is the complaint of plaintiff Kerry Goodno. Plaintiff seeks

judicial review of an adverse final decision of the Commissioner of the Social

Security Administration (“the Commissioner”) pursuant to 42 U.S.C. § 405(g).

The Court has reviewed the pertinent record and the parties’ briefs. The Court also

heard oral argument from counsel on March 7, 2019.

      It is the duty of the Court to review the decision of the ALJ and not re-weigh

the evidence or substitute my decision for the ALJ’s. In particular, the Court must

affirm the ALJ’s decision if it is supported by substantial evidence, even if there is

evidence to supports the opposite conclusion. The Court must also determine

whether the ALJ applied the correct legal standards.




                                          1
      At the hearing, the issue was narrowed to whether the ALJ erred in failing to

state reasons in her opinion for rejecting plaintiff’s request for a consultative

examination, as well as the ALJ’s failure to order a consultative examination.

Plaintiff has cited to Ford v. Sec’y of Health and Human Servs., 659 F.2d 66 (5th

Cir. 1981), for the proposition that the ALJ must state in her opinion the reasons

for rejecting a claimant’s request for a consultative examination. The Court finds

that this case is distinguishable from Ford.         In Ford, the claimant’s attorney

requested a psychiatric evaluation on the record at the hearing before the ALJ, and

the ALJ did not make an express factual determination as to the severity of the

claimant’s alleged mental impairments.          Here, the ALJ expressly discussed the

severity of plaintiff’s intellectual impairment in her opinion. The Court declines to

find, based on Ford, that the ALJ committed reversible error under the

circumstances of this case for failing to state in her opinion her reasons for denying

plaintiff’s request for a consultative evaluation.

      Furthermore, the ALJ was not required to order a consultative examination

unless she could not make an informed decision based on the record before her.

Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001). While there is not an

extensive medical record here, the medical records that exist do not indicate any

disabling condition. The ALJ noted, among other things, that plaintiff’s past work

history was inconsistent with a disabling intellectual disability; in fact, plaintiff left


                                            2
his last job due to alleged physical impairments, not a mental one. And, there is

substantial evidence to support the ALJ’s decision to not fully credit the opinion of

Dr. Haney due to the fact that Dr. Haney did not opine that plaintiff’s intellectual

impairments would prevent all work activity. Furthermore, Dr. Haney said that

plaintiff’s mental condition would “probably” remain unchanged in the next six to

twelve months – in other words, his opinion was equivocal. (R. 361-62).

      The Court also finds no reversible error with respect to the other issues

raised by plaintiff in his brief. The ALJ did not err in failing to find the carpal

tunnel syndrome not severe. This is because the ALJ expressly stated that, even

considering the combined effects of plaintiff’s impairments, he retains the RFC to

perform a limited range of light work.         So, there is evidence that the ALJ

considered the carpal tunnel syndrome in her analysis. Furthermore, plaintiff only

had one doctor’s visit where carpal tunnel syndrome was mentioned, and he was

prescribed medication, not even surgery. Therefore, the medical evidence does not

support plaintiff’s assertion that the carpal tunnel syndrome more than minimally

affected his ability to work or support his subjective complaints regarding the

condition.

      There is substantial evidence to support the conclusion that plaintiff did not

meet Listing 12.05(b). The ALJ found that plaintiff had no more than moderate

limitations and based her findings on several things, including the fact that plaintiff


                                          3
has worked in the past, can drive, was able to learn things from his father, has no

serious problem interacting with others, can read a menu, repair farm equipment,

and do simple math.

      Finally, the ALJ did not fault plaintiff for failing to follow any prescribed

treatment due to inability to afford treatment; rather the ALJ pointed to the weak

medical evidence to support plaintiff’s allegations. Additionally, the ALJ did not

deny plaintiff benefits on the sole basis that plaintiff failed to comply with

prescribed medical treatment.    Thus, the Court finds no reversible error with

respect to the ALJ’s conclusion that the medical evidence was relatively weak.

      Accordingly,

      IT IS ORDERED that the decision of the Commissioner is AFFIRMED.

      A final judgment will be entered separately.



      DONE and ORDERED March 11, 2019.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE




                                         4
